DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2020/0151489 to Sriram et al.

With regard to claim 1, Sriram discloses an apparatus, comprising: 
a processor that couples to a memory (Fig. 1) to, 
detect a pedestrian area in which a pedestrian is located in an input image (Figs. 3A and 3B, step B352, one or more persons are identified in an image.  In the example image the person identified is waling and considered to be a pedestrian); 
perform object detection in a detected pedestrian area by directly using a deep learning model (Fig. 3B, steps B354, B358 and B360, the object is detected and located using a neural network); and 
output detection blocks of detected articles belonging to the pedestrian in the pedestrian area and categories of the detected articles (Fig. 3B, steps B360 and B362, the confidence that an object is associated with the person is determined and the result is output).

With regard to claim 2, Sriram discloses the apparatus according to claim 1, wherein to output the detection blocks, the processor is to, detect detection blocks of candidate articles within the detected pedestrian area including categories and confidences of the candidate articles by directly using the deep learning model (paragraphs [0005]-[0006] and [0026], Sriram discloses categories or object types and also calculates confidences using a neural network of the objects associated with the detected persons); 
screen the candidate articles in the pedestrian area (paragraphs [0005]-[0006]); and 
output the screened candidate articles as the detected articles belonging to the pedestrian (paragraphs [0005]-[0006], the determined objects are evaluated and the objects with the highest confidence determined by the neural network are outputted as associated with the detected persons).

With regard to claim 3, Sriram discloses the apparatus according to claim 2, wherein, the processor screens the candidate articles according to any one or combination of screenings including: 
categories of the candidate articles (paragraph [0026], Sriram disclose determining object types); 
confidences of the categories of the candidate articles (paragraphs [0005]-[0006]); 
an overlap ratio of detection blocks of at least two candidate articles among the detection blocks (paragraph [0006] and Fig. 3A, the ratios of the person and article union bounding shape or overlap shape are used to determine the confidence); and 
a ratio of an area of a detection block of a candidate article among the detection blocks to an area of the pedestrian area in which the candidate article is located (Fig. 3A and paragraphs [0005]-[0006], [0022]-[0024] and [0037], the ratios of the different detected regions are used to determine confidence of the object being associated with the detected person).  

With regard to claim 4, Sriram discloses the apparatus according to claim 3, wherein, the processor is to, reserve only a candidate article with a highest confidence when the overlap ratio of the detection blocks of the at least two candidate articles satisfies a determined condition and categories of the at least two candidate articles are identical or similar, and/or, reserve only a candidate article with a highest confidence when at least two articles of mutually exclusive categories exist in the pedestrian area (paragraph [0039], the object with the highest confidence is chosen as the object associated with the person).  

With regard to claim 5, Sriram discloses the apparatus according to claim 1, wherein, the detected articles comprise various types of clothing, carried articles and decorations (paragraph [0026], many different types of objects such as bag, luggage, clothing, etc. are disclosed).

With regard to claim 6, Sriram discloses the apparatus according to claim 1, wherein, the processor is to output positions of the detected articles belonging to the pedestrian in the pedestrian area (Figs. 3A and 3B and paragraphs [0004] and [0026]-[0027], the purpose is to associate detected objects with detected people).

With regard to claim 7, Sriram discloses the apparatus according to claim 1, wherein the processor is to mark an attribute of the pedestrian according to detected categories of the detected articles (paragraphs [0026], [0037]-[0038], attributes of the person detected are marked in relation to the categories of the articles such as the person’s arm being bent or other joints in relation to the object for determining if/hoe the article is being carried by the user).

With regard to claim 9, Sriram discloses an electronic device, comprising the apparatus as claimed in claim 1 (Fig. 1).

With regard to claim 10, the discussion of claim 1 applies. Sriram discloses a method performed by an electronic device (Fig. 1).
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2020/0151489 to Sriram and the publication titled YOLOv3: An Incremental Improvement by Redmon et al.

With regard to claim 8, Sriram discloses the apparatus according to claim 1, but does not explicitly disclose wherein, the deep learning model is a YoloV3 deep convolutional neural network.  YoloV3 is a readily available object detection system published and described by Redmon et al. in 2018.  Therefore it would have been obvious to one of ordinary skill in the art of object detection at the time of filing to use the YoloV3 system in performing the object detection taught by Sriram.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669